EXHIBIT 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement, by and between Peter C.
Alexander (“Executive”) and BMC Stock Holdings, Inc., a Delaware corporation
(the “Company”), is effective as of April 1, 2016 (the “Effective Date”), and
amends and restates in its entirety that certain Employment Agreement, dated as
of August 4, 2010, by and between Executive and Building Materials Holding
Corporation, a Delaware corporation (“BMC”), as amended by that certain Addendum
No. 2 to Employment Agreement, dated as of April 2, 2012 (the “Original
Agreement” and as amended and restated hereby, the “Agreement”).
WITNESSETH
A.    WHEREAS, on December 1, 2015, the Company (then called Stock Building
Supply Holdings, Inc.) and BMC completed their merger, and pursuant to the terms
and conditions of the Agreement and Plan of Merger, dated as of June 2, 2015
(the “Merger Agreement”), between the Company and BMC, BMC merged with and into
the Company (the “Merger”), with the Company surviving the Merger. As of the
effective time of the Merger, the Company was renamed “BMC Stock Holdings, Inc.”
B.    WHEREAS, in accordance with the Merger Agreement, Executive, who had
served as the chief executive officer of BMC prior to the Merger, was appointed
President and Chief Executive Officer of the Company as of the effective time of
the Merger, and, by virtue of the Merger, the Company assumed the Original
Agreement.
C.    WHEREAS, Executive and the Company now wish to amend and restate the
Original Agreement to provide for the continued terms and conditions on which
Executive shall be employed by the Company as President and Chief Executive
Officer as set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, Executive and the Company hereby agree as follows:
1.Term
This Agreement shall become effective as of the Effective Date. Executive’s term
of employment hereunder shall commence on April 1, 2016 and shall continue in
effect for a term expiring on July 31, 2016 (the “Employment Term”). The
Employment Term shall automatically renew on each August 1 for successive
twelve-month periods unless the Company or Executive elects not to renew the
Employment Term by notice to the other delivered not later than May 1 of the
then-current Employment Term. In the event of such notice not to renew, the
Employment Term shall expire on July 31 following notice not to renew.
2.    Employment
2.1    Engagement. The Company hereby employs Executive and Executive hereby
agrees to be employed by the Company, subject to the terms and conditions herein
set forth. During the Employment Term, Executive shall be employed as President
and Chief Executive

1

--------------------------------------------------------------------------------



Officer of the Company, and shall be responsible for the operations and
financial performance of the Company and such duties normally and customarily
attendant to such offices. Executive shall report to the Board of Directors of
the Company (the “Board”). Executive shall render such other services and duties
of an executive nature consistent with the duties of a senior executive officer
of the Company as may from time to time be designated by the Board.
2.2    Exclusive Employment. During the Employment Term, Executive shall devote
his full business time to his duties and responsibilities set forth in Section
2.1. Without limiting the generality of the foregoing, Executive shall not,
without the prior written approval of the Board, during the Employment Term,
render services of a business, professional or otherwise, except that Executive
may continue to serve as Director of the Company and Executive may engage in
civic, philanthropic and community service activities so long as such activities
do not materially interfere with Executive’s ability to comply with this
Agreement and are not otherwise in conflict with the policies or interest of the
Company. Notwithstanding the foregoing, Executive may not serve on the board of
directors of any other company or organization without the prior approval of the
Company’s Board of Directors.
3.    Compensation and General Benefits
3.1    Base Salary. During the Employment Term, the Company shall pay Executive
a base salary in an annualized amount equal to Seven Hundred Fifty Thousand
Dollars ($750,000) (“Base Salary”) payable pro rata on the Company’s regular
payday, and subject to adjustment as hereinafter provided in Section 3.2.
3.2    Salary Reviews. Executive’s Base Salary shall be reviewed annually by the
Compensation Committee of the Company for the purpose of considering increases
thereof. In conducting this review, the following factors shall be considered:
Executive’s performance, the Company’s financial condition and compensation
afforded to senior executives of comparable corporations and such other factors
that the Compensation Committee of the Company deems appropriate. The Base
Salary shall not be decreased without the written consent of Executive.
3.3    Executive Bonus. During the Employment Term, in addition to the Base
Salary provided by Section 3.1, Executive shall be entitled to receive an annual
bonus tied to Company performance for the year as provided in an executive bonus
incentive plan (however denominated) adopted by the Company for the relevant
year (“Executive Bonus Plan” shall mean and refer to the executive bonus
incentive plan adopted for each such year).
3.4    Vacation. Executive shall be entitled to paid vacation in any fiscal year
during the Employment Term in an amount that Executive deems appropriate
consistent with his duties. Vacation time shall be planned and taken consistent
with Executive’s duties and obligations hereunder.
3.5    Other Benefits. During the Employment Term, Executive (and his spouse and
dependents) shall be entitled to participate in the Company’s executive
perquisite plan, supplemental retirement plan, liability insurance, life
insurance, disability insurance, dental insurance, hospitalization insurance,
medical, accident, and other employee benefit plans from time

2

--------------------------------------------------------------------------------



to time adopted by the Company in a manner and to an extent consistent with
other senior executive officers of the Company. The Company shall have the right
to change insurance carriers and benefit plans as may be appropriate in light of
future market conditions and shall have the right to purchase individual
policies covering Executive if necessary. To the extent not provided in the
foregoing benefits plans, the Company shall provide the following to Executive
during the Employment Term:
3.5.1    automobile perquisite under the Company’s executive fleet vehicle
program or a comparable automobile allowance, as the parties may agree;
3.5.2    reimbursement to Executive of up to $15,000 per year for the premium
cost of a term life insurance policy providing coverage in the amount of
$3,000,000;
3.5.3    provision of laptop computer;
3.5.4    cellular telephone and reasonable usage reimbursement; and
3.5.5    reimbursement for the cost of an annual health physical exam.
Reimbursement of the foregoing will be made no later than the last day of the
calendar year following the calendar year in which the expense is incurred.
3.6    Long Term Incentive Plans. Executive shall also be entitled to
participate in any long term equity incentive plans from time to time adopted by
the Company including but not limited to the Stock Building Supply Holdings,
Inc. 2013 Incentive Compensation Plan (each, an “Equity Plan”) in a manner and
to an extent consistent with other senior executive officers of the Company.
3.7    Reimbursement of Expenses. Upon submission of appropriate documentation
in accordance with Company policy, the Company will promptly reimburse Executive
for all reasonable business expenses incurred by Executive in pursuing the
business of the Company, including, without limitation, expenditures for
entertainment and travel. Reimbursement of such expenses will be made no later
than the last day of the calendar year following the calendar year in which the
expense is incurred.
4.    Confidential Information
During the Employment Term and forever thereafter, Executive agrees to keep
confidential all information provided by the Company, excepting any such
information as is already known to the public, and including any such
information and material relating to any customer, vendor, licensor, licensee,
or other party transacting business with the Company, and not to release, use,
or disclose the same, except with the prior written permission of the Company
(collectively, “Confidential Information”). Executive further covenants and
agrees that every document, computer disk, computer software program, notation,
record, diary, memorandum, development, investigation, or the like, and any
method or manner of doing business, of the Company (or containing any
Confidential Information) made or acquired by Executive during his employment,
is and shall be the sole and exclusive property of the Company. Notwithstanding
the foregoing, Executive shall have the right to retain a copy of any document,
computer disk, notation, record,

3

--------------------------------------------------------------------------------



diary, memorandum, development, investigation, or the like, subject to the
non-disclosure provisions of this Section and approval by the Company of
specific items retained by Executive, which approval will not be unreasonably
withheld by the Company. This Section 4 shall survive termination of this
Agreement and the Employment Term.
5.    Covenants of Executive.
5.1    Non-Compete. Executive agrees that, during the Employment Term, he will
not, directly or indirectly, engage in any business or activity competitive with
the business activities of the Company. The foregoing shall not apply to passive
investments by Executive of up to 5% of the outstanding stock of any publicly
traded company or to service by Executive on boards of directors of companies as
permitted under this Agreement, regardless of whether such company competes with
the Company.
5.2    Solicitation of Employees. During the Employment Term and for a period of
one year following a termination of employment for any reason (i) he shall not,
directly or indirectly, individually, or together through any other person,
firm, corporation or entity, solicit, recruit or encourage any employee of the
Company to leave his or her employment with the Company and/or accept a position
with another company, provided, however, that general solicitations not targeted
to Company employees shall not be deemed to violate this Section 5.2. This
Section 5.2 shall survive termination of this Agreement and the Employment Term.
5.3    Solicitation of Customers and Suppliers. Executive agrees that, during
the Employment Term and for a period of one year following a termination of
employment for any reason, he shall not, directly or indirectly, individually,
or together through any other person, firm, corporation or entity, (a) use the
Company’s Confidential Information to solicit the business of any customers of
or suppliers to the Company, or (b) discourage any person or entity which is a
customer of the Company from continuing its existing business or contractual
relationship with the Company. This Section 5.3 shall survive termination of
this Agreement and the Employment Term.
5.4    Compliance with Company Policies. Executive agrees that, during the
Employment Term, he shall comply with the Company’s employee manual and other
policies and procedures reasonably established by the Company from time to time
concerning matters such as management, supervision, recruiting, diversity, and
sexual harassment.
5.5    Cooperation. For a period of one year following his termination of
employment for any reason under this Agreement, Executive shall, upon Company’s
reasonable request and in good faith and with his best efforts, subject to his
reasonable availability, cooperate and assist Company in any dispute,
controversy, or litigation in which Company may be involved and with respect to
which Executive obtained knowledge while employed by the Company or any of its
subsidiaries, affiliates, successors, or assigns, including, but not limited to,
his participation in any court or arbitration proceedings, giving of testimony,
signing of affidavits, or such other personal cooperation as counsel for the
Company shall request. Any such activities shall be scheduled, to the extent
reasonably possible, to accommodate Executive’s business and personal
obligations at the time. The Company shall pay Executive an hourly fee
(calculated by dividing Executive’s Base Salary hereunder by 2,000 hours) for
all time spent by Executive in cooperating

4

--------------------------------------------------------------------------------



or assisting the Company, reasonable travel and incidental out-of-pocket
expenses incurred by Executive in connection with any such cooperation, as well
as the reasonable costs of an attorney Executive engages to advise him in
connection with the foregoing. This Section 5.5 shall survive termination of
this Agreement and the Employment Term.
5.6    Return of Business Records and Equipment. Upon termination of Executive’s
employment hereunder, Executive shall promptly return to the Company: (a) all
documents, records, procedures, books, notebooks, and any other documentation in
any form whatsoever, including but not limited to written, audio, video or
electronic, containing any information pertaining to the Company which includes
Confidential Information, including any and all copies of such documentation
then in Executive’s possession or control regardless of whether such
documentation was prepared or compiled by Executive, Company, other employees of
the Company, representatives, agents, or independent contractors (subject to the
provisions of Section 4), and (b) all equipment or tangible personal property
entrusted to Executive by the Company. Executive acknowledges that all such
documentation, copies of such documentation, equipment, and tangible personal
property are and shall at all times remain the sole and exclusive property of
the Company.
6.    Covenants of the Company
6.1    Indemnification. In the event Executive is made, or threatened to be
made, a party to any legal action or proceeding, by reason of the fact that
Executive is or was an employee, director or officer of the Company or serves or
served any other entity in any capacity at the Company’s request, Executive
shall be indemnified by the Company, and the Company shall pay Executive’s
related expenses when and as incurred, including but not limited to attorney
fees, all to the fullest extent permitted by law. This Section 6.1 shall survive
termination of this Agreement and the Employment Term.
6.2    Change in Control. In the event of a Change in Control (as defined
below), if the Company or any of its successors or assignees consolidates with
or merges into any other person or entity and is not the continuing or surviving
corporation or entity of such consolidation or merger, then to the extent
necessary, proper provision shall be made so that the successors and assignees
of the Company assume the obligations of the Company with respect to Section
6.1.
7.    Compensation and Benefits Upon Expiration of the Employment Term or
Termination of Executive’s Employment During an Employment Term.
7.1    All Terminations Other Than by the Company Without Cause. If Executive’s
employment terminates for any reason during the Employment Term other than by
the Company without Cause (as defined below), Executive shall receive payment
for all earned but unpaid Base Salary, and benefits Executive is then entitled
to receive under benefit plans of the Company, if any, less standard
withholdings for tax and social security purposes, through the Date of
Termination. No other compensation of any kind or severance or other payment of
any kind shall be payable by the Company to Executive after such Date of
Termination.

5

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary herein, any change in Executive’s
title, reporting or expected residence, or diminution in any of Executive’s
duties, compensation or benefits without Executive’s prior written consent shall
constitute a Termination by the Company Without Cause, and will be subject to
the provisions of Section 7.2.
7.2    Termination by the Company Without Cause. The Company may, at any time
and without prior written notice, terminate Executive without Cause. In the
event that Executive’s employment with the Company is terminated by the Company
without Cause, Executive shall receive payment for all earned but unpaid Base
Salary, and benefits Executive is then entitled to receive under benefit plans
of the Company, if any, less standard withholdings for tax and social security
purposes, through the Date of Termination. In addition, provided that Executive
executes a release of claims against the Company in a form reasonably
satisfactory to the Company (but which release shall expressly exclude (a) any
claims that cannot be waived or released as a matter of law by private
agreement, (b) any statutory or other indemnity rights of Executive whether
arising under contract, statute, insurance policy or corporate governance
documents (such as articles of incorporation or bylaws), or (c) any claims to
all or any portion of any payments owed or owing to Executive under this
Agreement), and provided that such release becomes effective, Executive shall
receive (i) within 75 days, severance payment in a lump sum of an amount equal
to two (2) times Executive’s then-current Base Salary, subject to tax
withholding requirements; (ii) the Company shall continue Executive’s benefits
under Section 3.5.1 for a period of thirty (30) days following the Date of
Termination and reimbursement for Executive’s life insurance premium benefit
under Section 3.5.3 shall be pro-rated from the date of the annual renewal
immediately preceding the Date of Termination to that date that is thirty (30)
days following the Date of Termination, each subject to tax withholding
requirements; (iii) payment of a prorated portion (based on the number of days
Executive was actually employed in the relevant year) of the amount of all
bonuses that Executive would be eligible to receive under the Executive Bonus
Plan pursuant to Section 3.3, if any, for the year in which the termination
occurs, as and when payments become payable under such Plan; and (iv) payment on
Executive’s behalf of monthly continuation premiums for health insurance under
Federal or State COBRA, or private insurance once COBRA coverage becomes
unavailable (but capped, on a monthly basis, at the monthly premium paid by the
Company for COBRA coverage as of the end of the relevant period of actual COBRA
coverage), for a period of 24 months following the Date of Termination, as and
when such premiums become due and payable (it being acknowledged and agreed that
the parties hereto will reasonably cooperate to substitute other consideration
in lieu of this clause (iv) in the event that the parties mutually determine
that any such payment likely would cause a violation of Section 105(h) of the
Code or other applicable law). Subject to Section 7.3, no other compensation of
any kind or severance or other payment of any kind shall be payable by the
Company to Executive after such Date of Termination; provided, however, that
nothing in this Agreement shall be construed as a release of (1) any claims that
cannot be waived or released as a matter of law by private agreement, (2) any
statutory or other indemnity rights of Executive whether arising under contract,
statute, insurance policy or corporate governance documents (such as articles of
incorporation or bylaws), or (3) any claims to all or any portion of any
payments owed or owing to Executive under this Agreement.
7.3    Termination in Connection With a Change in Control. If the employment of
Executive is terminated without Cause in connection with a Change in Control,
Executive shall, in

6

--------------------------------------------------------------------------------



addition to the payments and benefits set forth in Section 7.2 (except that in
lieu of clause (iii) of Section 7.2, the following clause (iii) shall be
substituted: “(iii) payment of a prorated portion (based on the number of days
Executive was actually employed in the relevant year) of the amount of target
bonus that Executive would have been eligible to receive under the Executive
Bonus Plan for the year in which the termination occurs”), be entitled to full
acceleration of all awards outstanding under any Equity Plans of the Company.
For purposes of this Section 7.3, “in connection with a Change in Control” shall
be deemed to include, but shall not be limited to, a termination that occurs
within the period between two (2) months prior to the signing of a definitive
agreement with respect to such Change in Control until six (6) months following
the consummation of such Change in Control.
7.4    All Benefits Cease. Except as specifically provided in Sections 7.1 to
7.3 and except as required by law, all benefits provided by the Company to
Executive under this Agreement or otherwise shall cease as of the Date of
Termination.
7.5    Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth below.
(a)    “Cause” shall mean that Executive shall: (i) commit an act of fraud,
embezzlement or misappropriation involving the Company; (ii) be convicted by a
court of competent jurisdiction of, or enter a plea of guilty of no contest to,
any felony involving moral turpitude or dishonesty; (iii) commit an act, or fail
to commit an act, involving the Company that amounts to, or with the passage of
time would amount to, willful misconduct, gross negligence or a willful breach
of this Agreement and that results or will result in material and demonstrable
harm to the Company, if such act is not corrected within 30 days following
receipt written notice thereof from the Company; or (iv) willfully fail to
perform the responsibilities and duties specified herein for a period of 30 days
following receipt of written notice from the Company that specifically describes
past instances of willful failure of performance; provided that in the case of
(iv) above, during the 30-day period following receipt of such notice, Executive
shall be given the opportunity to take reasonable steps to cure any such claimed
past failure of performance.
(b)    “Date of Termination” shall mean the date on which a written notice of
termination, specifying in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment is given; provided
that, in the case of a termination for Cause, Executive shall not have cured, if
subject to a cure period, the matter or matters stated in the notice of
termination within the 30-day notice period provided in Section 7.5(a) above.
(c)    “Change in Control” shall mean the occurrence, in a single transaction or
in a series of related transactions, of any one or more of the following events:
(i) the sale, exchange, lease or other disposition, in one or a series of
related transactions, of all or substantially all, of the assets of the Company
to any “person” or “group” (as such terms are defined in Sections 3(a)(9) and
13(d)(3) of the Securities Exchange Act of 1934, as amended); (ii) any such
“person” or “group” (as defined above) is or becomes the beneficial owner,
directly or indirectly, of more than 50% of the total voting power of the voting
stock of the Company (or any entity that controls the Company or that is a
successor to all or substantially all of the assets of the Company), including

7

--------------------------------------------------------------------------------



by way of stock acquisition, reorganization, merger, consolidation, tender or
exchange offer or otherwise; or (iii) either a merger or consolidation in which
the direct or indirect beneficial owners of the Company immediately prior to the
merger or consolidation fail to possess direct or indirect beneficial ownership
of more than fifty percent (50%) of the voting power of the securities of the
surviving corporation (or if the surviving corporation is a subsidiary of
another entity, then the required beneficial ownership shall be determined with
respect to the securities of that entity that controls the surviving corporation
and is not itself a subsidiary of any other entity) immediately following such
transaction.
7.6    Section 409A. Notwithstanding anything herein to the contrary, to the
extent that the Board determines, in its sole discretion, that (a) at the time
of the Executive’s termination of employment with the Company, he is a
“specified employee” as defined in Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and (b) any payment or benefit to be provided
under Section 7 to or for the benefit of Executive would be subject to the
additional tax imposed under Section 409A(a)(1)(B) of the Code or a successor or
comparable provision if paid at the time such payments and benefits are
otherwise required under this Agreement, then the commencement of such payments
and/or benefits shall be delayed until the earlier of (i) the date that is six
months following the Date of Termination or (ii) the date of Executive’s death;
provided, however, that an amount equal to the lesser of two times (x) annual
Base Salary or (y) the limit under Internal Revenue Code Section 401(a)(17)
shall not be subject to the delay described in the previous clause and instead
shall be paid out as otherwise scheduled.
8.    Section 280G Matters
If payment of any amounts, or provision of any benefits, under this Agreement,
or otherwise to Executive, would constitute a “parachute payment” within the
meaning of Section 280G of the Code and, but for this Section 8, would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then Executive will elect, at least thirty (30) days prior to closing of
the relevant change in ownership or control that defines the parachute payment,
by written notice to the Company, one of the following two options (if Executive
does not make such a written election then Executive will be deemed to have
elected the first option):
(a)    Such payments or benefits will be reduced to the least extent possible so
that no portion of such payments and benefits would be subject to the Excise
Tax, such amount to be computed by the Company’s accountants, subject to the
approval of Executive not to be unreasonably withheld. Relative to this first
option, the Company will reduce such payments and/or benefits in such manner as
reasonably requested by Executive if Executive proposes a particular plan for
such reduction as part of his notice; or
(b)    The Company will submit to the vote of the shareholders of the Company,
consistent with Section 280G(b)(5)(B) of the Code, approval of the relevant
payments and benefits. This option will be available to Executive only if the
Company is eligible to take advantage of Section 280G(b)(5)(B) of the Code.
Executive acknowledges and agrees that if such approval is not obtained as
required by such Section of the Code, then Executive will not be entitled to
receive the relevant payments and benefits.

8

--------------------------------------------------------------------------------



9.    Warranties and Representations.
Executive hereby represents and warrants to the Company that he is not now under
any obligation of a contractual or quasi-contractual nature known to him that is
inconsistent or in conflict with this Agreement or that would prevent, limit or
impair the performance by Executive of his obligations hereunder; and has been
or has had the opportunity to be represented by legal counsel in the
preparation, negotiation, execution and delivery of this Agreement and
understands fully the terms and provisions hereof.
10.    Notices
All notices required or permitted to be given by either party hereunder shall be
in writing and shall be deemed sufficiently given if mailed by registered or
certified mail, or personally delivered to the party entitled thereto at the
address stated below, or to such changed address as the addressee may have given
by a similar notice:
To the Company:    BMC Stock Holdings, Inc.
Two Lakeside Commons
980 Hammond Drive NE, Suite 500
Atlanta, Georgia 30328
Attn: Chairman of the Compensation
Committee


With a Copy to:     BMC Stock Holdings, Inc.
Two Lakeside Commons
980 Hammond Drive NE, Suite 500
Atlanta, Georgia 30328
Attn: Chairman of the Board of Directors


To Executive:     Peter C. Alexander
At the last known residence address on the payroll records of the Company
11.    General Provisions
11.1    Waiver. No waiver by any party hereto of any failure of any other party
to keep or perform any covenant or condition of this Agreement shall be deemed
to be a waiver of any preceding or succeeding breach of the same, or any other
covenant or condition.
11.2    Amendments. No provision of this Agreement may be amended, modified or
waived unless such amendment, modification or waiver shall be agreed to in
writing and signed by Executive and a duly authorized officer of the Company.

9

--------------------------------------------------------------------------------



11.3    Severability. The provisions of this Agreement are severable and in the
event that a court of competent jurisdiction determines that any provision of
this Agreement is in violation of any law or public policy, in whole or in part,
only the portions of this Agreement that violate such law or public policy shall
be stricken. All portions of this Agreement that do not violate any statute or
public policy shall not be affected thereby and shall continue in full force and
effect. Further, any court order striking any portion of this Agreement shall
modify the stricken terms as narrowly as possible to give as much effect as
possible to the intentions of the parties under this Agreement.
11.4    Assignment. No right to or interest in any payments shall be assignable
by either party; provided, however, that this provision shall not preclude
Executive from designating one or more beneficiaries to receive any amount that
may be payable after his death and shall not preclude his executor or
administrator from assigning any right hereunder to the person or persons
entitled hereto. Further, the Company may assign this Agreement: (a) to an
affiliate so long as such affiliate assumes the Company’s obligations hereunder,
or (b) in connection with a merger or consolidation involving the Company or a
sale of substantially all its assets or shares to the surviving corporation or
purchaser as the case may be so long as such assignee assumes the Company’s
obligations hereunder.
11.5    Successors and Assigns. This Agreement and the obligations of the
Company and Executive hereunder shall be binding upon and shall be assumed by
their respective successors including, without limitation, any corporation or
corporations acquiring the Company, whether by merger, consolidation, sale or
otherwise.
11.6    Governing Law. The validity, interpretation, performance, and
enforcement of this Agreement shall be governed by the laws of the State of
Georgia without regard to the principles of conflict of laws thereof.
11.7    No Representation. No officer, employee or representative of the Company
has any authority to make any representation or promise in connection with this
Agreement or the subject matter hereto which is not contained herein, and
Executive agrees that he has not executed this Agreement in reliance upon any
such representation or promise.
11.8    Interpretation of Agreement. Each of the parties has been represented by
counsel or had the opportunity to be represented by counsel in the negotiation
and preparation of this Agreement. The parties agree that this Agreement is to
be construed as jointly drafted. Accordingly, this Agreement will be construed
according to the fair meaning of its language, and the rule of construction that
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of this Agreement.
11.9    Headings. The headings of sections and subsections are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Agreement.
11.10    Entire Agreement. This document and the documents referenced herein
constitute the entire understanding and Agreement of the parties with respect to
the subject matter

10

--------------------------------------------------------------------------------



of this Agreement, and any and all prior agreements, understandings and
representations are hereby terminated and cancelled in their entirety and are of
no further force or effect; provided, however, that (a) any claims that cannot
be waived or released as a matter of law by private agreement, (b) any statutory
or other indemnity rights of Executive whether arising under contract, statute,
insurance policy or corporate governance documents (such as articles of
incorporation or bylaws), (c) any claims to all or any portion of any payments
owed or owing to Executive under this Agreement, (d) any post-petition claims of
Executive in the Reorganization Proceedings, or (e) any prepetition claims of
Executive in the Reorganization Proceedings relating to rejection of the
Employment Agreement or to the Company’s SERP and deferred compensation plans,
any unpaid bonus or severance and any perquisites under any employee benefit
plan of the Company, including without limitation, any sick leave, medical
benefits and health and club allowances, are hereby expressly reserved.
11.11    Counterparts. This Agreement may be executed in two or more
counterparts with the same effect as if the signatures to all such counterparts
were upon the same instrument, and all such counterparts shall constitute but
one instrument.
11.12    No Mitigation of Damages. Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise, nor shall the amount of any payment
provided for under this Agreement be reduced by any compensation earned by
Executive as a result of employment by another employer or by retirement
benefits after the Date of Termination, except as specifically provided
hereunder. The provisions of this Agreement, and any payment provided for
hereunder, shall not reduce any amounts otherwise payable, or in any way
diminish Executive’s then existing rights, or rights which would accrue solely
as a result of the passage of time, under any Company benefit plan or other
contract, plan or arrangement.
11.13    Dispute Resolution and Binding Arbitration.
11.13.1    Mediation. Any controversy, dispute or claim arising out of or
relating to this Agreement or breach thereof shall first be settled through good
faith negotiation. If the dispute cannot be settled through negotiation, the
parties agree to attempt in good faith to settle the dispute by mediation with a
mutually acceptable mediator in Atlanta, Georgia using mutually acceptable
mediation procedures. If the parties fail to agree on a mutually acceptable
mediator in Atlanta, Georgia or the procedures for the conduct of the mediation,
then the mediation shall be administered by Judicial Arbitration and Mediation
Services (“JAMS”) through the JAMS Atlanta, GA office. The parties will
cooperate with JAMS and with one another in selecting a mediator from JAMS panel
of neutrals, and in scheduling the mediation proceedings. The parties covenant
that they will participate in the mediation in good faith, and that they will
share equally in its costs. All offers, promises, conduct and statements,
whether oral or written, made in the course of the mediation by any of the
parties, their agents, employees, experts and attorneys, and by the mediator and
any JAMS employees, are confidential, privileged and inadmissible for any
purpose, including impeachment, in any litigation or other proceeding involving
the parties, provided that evidence that is otherwise admissible or discoverable
shall not be rendered inadmissible or

11

--------------------------------------------------------------------------------



non-discoverable as a result of its use in the mediation. Either party may seek
equitable relief prior to the mediation to preserve the status quo pending the
completion of that process.
11.13.2    Binding Arbitration. If the parties are unsuccessful at resolving the
dispute through mediation, the parties agree to binding arbitration administered
by JAMS pursuant to its Employment Arbitration Rules & Procedures, by a single
impartial arbitrator experienced in employment law selected as follows: if the
Company and Executive are unable to agree upon an impartial arbitrator within
ten days of a request for arbitration, the parties shall request a panel of
employment arbitrators from JAMS and alternatively strike names until a single
arbitrator remains. The arbitration shall take place through the JAMS Atlanta,
GA office, and both Executive and the Company agree to submit to the
jurisdiction of the arbitrator selected in accordance with JAMS’ rules and
procedures. Executive and the Company further agree that arbitration as provided
for in this section will be the exclusive and binding remedy for any such
dispute and will be used instead of any court action, which is hereby expressly
waived, except for any request by either party hereto for temporary or
preliminary injunctive relief pending arbitration in accordance with applicable
law, or an administrative claim with an administrative agency. The parties
further agree that the award of the arbitrator shall be final and binding on
both parties. The arbitrator shall have discretion to award monetary and other
damages, or no damages, and to fashion such other relief as the arbitrator deems
appropriate. The Company will be responsible for paying any filing fees and
costs of the arbitration proceeding itself (for example, arbitrators’ fees,
conference room, transcripts), but each party shall be responsible for its own
attorneys’ fees. Judgment on the award may be entered in the Superior Court in
and for the County of Fulton, State of Georgia or any other court having
jurisdiction. THE COMPANY AND EXECUTIVE ACKNOWLEDGE AND AGREE THAT BY AGREEING
TO ARBITRATE, THEY ARE WAIVING ANY RIGHT TO BRING AN ACTION AGAINST THE OTHER IN
A COURT OF LAW, EITHER STATE OR FEDERAL, AND ARE WAIVING THE RIGHT TO HAVE
CLAIMS AND DAMAGES, IF ANY, DETERMINED BY A JURY.
11.13.3    Enforcement of Obligations to Mediate or Arbitrate and Mediated
Settlement or Arbitral Award. If any action at law or in equity is necessary to
enforce the terms of this Agreement requiring mediation and arbitration, or the
terms of any mediated settlement or arbitral award under this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs, and
necessary disbursements in addition to any other relief to which that party may
be entitled. This provision shall be construed as applicable to the entire
contract.



12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Employment Agreement as of the day and year first above written.






/s/ Peter C. Alexander
Peter C. Alexander
BMC STOCK HOLDINGS, INC.




/s/ David W. Bullock
By: David W. Bullock
Chairman of the Board of Directors




[Signature Page to Amended and Restated Employment Agreement]